Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an acquiring unit configured to acquire biological signals of a measurement target from a biological signal measurement device configured to measure the biological signals” in claim 1
The most relevant sections for this limitation include Fig. 3 which shows the acquiring unit (element 253 from applicant’s figure) in relation to the information processing apparatus (element 50). Additionally, the most relevant sections include pg. 12 [“The sensor information acquiring unit 253 acquires sensor information (biological signal) from the measurement device 3 or the server 40”] and pg. 38 [see “An evoking signal is stored in the recording/analysis information storage unit 254 via the sensor information acquiring unit 253.”] The last relevant section in the specification for this limitation can be found on pg. 46 [see pg. 46… “Further, any of the above-described apparatus, devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit or device, or as a hardware/software combination, such as a processor executing a software program.”]
Based on these sections the acquiring unit as configured is understood to be one of the following: a processor, software run on a processor, or a circuit. Additionally, the processor, software run on a processor, or circuit must be preprogrammed to obtained measured biological signals.

“a trigger information acquiring unit configured to acquire, from a stimulator configured to apply stimuli to the measurement target, trigger information indicating times at which the stimuli are generated” in claims 1 and 7. The most relevant sections for this limitation include Fig. 3 which shows the trigger information acquiring unit (element 256 from applicant’s figures) in relation to the information processing apparatus (element 50). Additionally, the most relevant sections include pg. 12  of applicant’s specification received on 3/5/2019 [see “The trigger information acquiring unit 256 acquires trigger information from the measurement device 3 or the server 40.”] and pg. 38 [“Similarly, a trigger is stored in the recording/analysis information storage unit 254 via the trigger information acquiring unit 256. When each data is stored, the analyzing unit 252 performs an averaging process”] of applicant’s specification. The last relevant section in the specification for this limitation can be found on pg. 46 [see pg. 46… “Further, any of the above-described apparatus, devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit or device, or as a hardware/software combination, such as a processor executing a software program.”]


“a signal processing unit configured to process the biological signals, wherein the signal processing unit is configured to calculate biological information on the measurement target based on the biological signals” in claims 1 and 7.

The most relevant sections for this limitation include Fig. 3 of applicant’s figures which shows the signal processing unit (element 252 of applicant’s figures labelled analyzing unit) in relation to the information processing apparatus. Additionally the most relevant sections includes pg. 13 [see “Similarly, the functions of the analyzing unit 252 are implemented by causing the CPU 21 illustrated in FIG. 2 to read a program stored in the ROM 23 or the like, loads the program onto the RAM 22, and executes the program Meanwhile, embodiments are not limited to this example, and, for example, a part or all of the functions of the control unit 250 and the analyzing unit 252 may be implemented by a dedicated hardware circuit (semiconductor integrated circuit or the like).”] and pg. 46 [see… “Further, any of the above-described apparatus, devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit or device, or as a hardware/software combination, such as a processor executing a software program.”]


“a display control unit configured to control display of a screen based on a result of frequency analysis performed on the biological signals” recited in claim 5.

The most relevant sections for this limitation include Fig. 3 which shows the display control unit (element 251 from applicant’s figures) as being part of the control unit (element 250 from applicant’s figures) which shows control unit as being part of information processing apparatus (element 50 from applicant’s figured) Additionally, the most relevant sections includes pg. 12 of applicant’s specification received on 3/5/2019 [see “The control unit 250 includes a display control unit 251 serving as a display control means that controls display of screens in the information processing apparatus 50”] and pg. 13 of applicant’s specification [see “The functions of the control unit 250 including the display control unit 251 are implemented by causing the CPU 21 illustrated in FIG. 2 to read a program stored in the ROM 23 or the like, loads the program onto the RAM 22, and executes the program. Meanwhile, embodiments are not limited to this example, and, for example, a part or all of the functions of the control unit 250 and the analyzing unit 252 may be implemented by a dedicated hardware circuit (semiconductor integrated circuit or the like).”]. The last relevant section in the specification for this Further, any of the above-described apparatus, devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit or device, or as a hardware/software combination, such as a processor executing a software program.”]
Based on these sections the display control unit as configured is understood to be one of the following: a processor, software run on a processor, or a circuit. Additionally, the processor, software run on a processor, or circuit must be preprogrammed to adjust/ modify color of images on the screen (please note that the screen is recited in claim 4 from which claim 5 depends on.)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


With respect to claims 1-7, 
Independent claims 1 recites the limitations:
“an acquiring unit configured to acquire biological signals of a measurement target from a biological signal measurement device configured to measure the biological signals”

“a trigger information acquiring unit configured to acquire, from a stimulator configured to apply stimuli to the measurement target, trigger information indicating times at which the stimuli are generated”.

Independent claim 7 recites the limitation:
“a trigger information acquiring unit configured to acquire, from a stimulator configured to apply stimuli to the measurement target, trigger information indicating times at which the stimuli are generated”.

While it’s clear that a biological signal measurement device provides biological signals to the acquiring unit and a stimulator provides stimuli from which the trigger information acquiring unit obtains data from, neither the biological signal measurement device nor the stimulator are positively recited. Therefore, it is not exactly clear if either structure is 

Claim 3 is additionally rejected for another reason. Claim 3 recites the limitation “wherein the signal processing unit is configured to delete a piece of trigger information included in a time corresponding to a sleep state” .
The issue with this limitation is that it’s not exactly clear if “a piece of trigger information included in a time corresponding to a sleep state” is in addition to the pieces of trigger information recited in claim 1 (which is a first interpretation) or is inclusive of the pieces disclosed in claim 1 with the further requirement being that the deleted pieces recited in claim 1 have to occur when there is the sleep state (which is a second interpretation). For this examination, the second interpretation was taken. 
Applicant can clarify the language by either describing this piece of trigger information in claim 3 as “another” or “additional” piece of trigger information or refer back to the specific trigger information in claim 1 to overcome this rejection.

a region determined to correspond to a sleep state as a result of the frequency analysis performed on the biological signals, to a darker color than a color of another region.”
	The claim never specifies what element or feature region refers to.. Is it the region of a screen, region of a waveform, region of the brain…. ??? 
Pg. 44 of applicant’s written specification received on 3/5/2019 states:
“In the example illustrated in FIG. 14, the display control unit 251 changes display colors of the regions in which alpha waves are strong to darker colors than colors of the other regions so that the signals can be clearly viewed, on the basis of a result of frequency analysis performed on the biological signals”.
Based on this section discussing the change in color of regions of waveforms, applicant appears to be referring to the regions of waveforms. This is the interpretation taken in this examination. However, regardless if this is the correct interpretation, the language should clarify what element region is referring to.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
system which includes both an analysis device and a measurement device. Claim 6 is to a larger system while independent claim 1 is to only to a portion of the system. This is a broadening of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	It is recommended that applicant either claim both the analysis device and measurement device in independent claim 1 or create a new independent claim with both.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadel et al (paper entitled Brainstorm: “A User-Friendly Application for MEG/EEG analysis” which is provided with office action) in further view of Tadel et al (website entitled “Tutorial 13: Artifact cleaning with SSP” which is provided with office action) hereafter known as Tadel II in view of Wells et al (US 20030032889) hereafter known as Wells


Independent claims:
Regarding Claim 1:
Tadel discloses:
A biological signal analysis device [see title “A User-Friendly Application for MEG/EEG Analysis”  ] comprising:
tools were integrated in Brainstorm to cover the whole processing and visualization pipeline of MEG/EEG recordings, from the importing of data files, from a large selection of formats, to the statistical analysis of source imaging maps.” And  pg. 2 col. 2 under section entitled “Integrated Interface”…. “Brainstorm is driven by its interface: it is not a library of functions on top of which a GUI has been added to simplify access but rather a generic environment structured around one unique interface in which specific functions were implemented (Figure 1).”  These sections describe an interface that processes MEG/EEG (magnetoencephalography/ electroencephalogram data). Additionally, see pg. 2 Col. 1 under section entitled “software overview”…. “Brainstorm is open-source software written almost entirely in Matlab scripts and distributed under the terms of the General Public License (GPL). Its interface is written in Java/Swing embedded in Matlab scripts, using Matlab’s ability to work as a Java console. The use of Matlab and Java make Brainstorm a fully portable, cross-platform application.” Based on this section it is understood that Tadel is software run on a processor. Since Tadel is software run on a processor preprogrammed to obtained measured biological signals, this claim limitation is recited.];
a trigger information acquiring unit configured to acquire, from a stimulator configured to apply stimuli to the measurement target, trigger information indicating times at which the stimuli are generated [see pg. 9 Col. 2 under section entitled “Solutions for Performing Group Analyses with MEG/EEG data and source Consider the example of investigating experimental effects, where prestimulus data are compared against poststimulus data. The first level analysis averages all trials from each subject to yield prestimulus and post-stimulus responses. The second-level analysis can be a paired t-test between the resulting N prestimulus maps versus the N post-stimulus maps, where N is the number of subjects.” The ability to differentiate between data before stimulus (a type of trigger) and after stimulus shows that brainstorm is programmed to determine the times at which stimulation is generated. As mentioned in the previous limitation, it understood that Tadel is software run on a processor. Thus, this limitation is recited by Tadel.]; and
a signal processing unit configured to process the biological signals, wherein the signal processing unit is configured to calculate biological information on the measurement target based on the biological signals [see pg. 3 caption under Fig. 1… “a batch tool that launches processes (filtering, averaging, statistical tests, etc.) for all files that were drag-and-dropped from the database; (right) multiple displays of information from the database, organized as individual” which discusses processing biological signals (in this particular case EEG and MEG signals). As mentioned in the previous limitation, it understood that Tadel is software run on a processor. Thus, this limitation is recited by Tadel.] 
use an averaged waveform that is obtained by performing an averaging process on the biological signals that are generated in synchronization [See Tadel pg. 1 Col. 1 “MEG/EEG imaging is multimodal: MEG and EEG recordings need to be registered to a source space” and Tadel pg. 1 Col. 2 “ordering data into trials and averaging of an evoked response [9] remains the typical approach to revealing event-related cortical activity”. In these sections Tadel discloses collecting multimodal MEG/EEG images which are understood to be a form of synchronization. Additionally, it discusses averaging these recordings… MEG/EEG which as shown in Fig. 3 is inclusive of waveforms.]
However, Tadel fails to disclose the signal processing unit that “maintain only pieces of trigger information corresponding to times at which it is determined that biological signals of the measurement target are generated, from the calculated biological information” and thus also fails to disclose “delete another piece of trigger information”.
Tadel II discloses using a signal-space projection algorithm as a means to remove artifact signals that are transient or overlapping in frequency domain of data from analogous MEG/EEG data if the signal is very reproducible [see section under Tutorial 13 on pg. 1 of Tadel II…. “If an event is very reproducible and occurs always at the same location (eg. eye blinks and heartbeats), the sensors will always record the same values when it occurs. We can identify the topographies corresponding to this artifact (ie. the spatial distributions of values at one time point) and remove them from the recordings. This spatial decomposition is the basic idea behind two widely used approaches: the SSP (Signal-Space Projection)”]. 
Wells discloses that electrical stimuli are known to cause artifacts that can affect the measured responses [see para 4… “Large artifacts due to the electrical stimuli often appear in surface EP traces.  Stimulus artifacts can be significant enough in magnitude and duration to contaminate the CMAP or SNAP waveform.”] in the analogous art of biomedical signal analysis of [see para 8… “In biomedical signal analysis, ICA has been used very promisingly in the separation of multiple sources in scalp recordings of somato-sensory, visual, or auditory evoked potentials (SEP, VEP, AEP) or for source separation and the removal of motion and eye-blink artifacts in passive electroencephalography (EEG).”] 
Since a trigger signal from stimulus is known to cause artifacts as taught by Wells, and a stimulus signal is a repeatable signal (ie is very reproducible), and overlaps the response signal similar to eye blinking with heart beats, thereby masking / distort the response, it would have been obvious to one having ordinary skill in the art to apply a signal-space projection algorithm similar to that disclosed by Tadel II to remove all trigger information to remove any artifacts caused from the stimulus’s signal.
Please note that removing all trigger information will recite “maintain only pieces of trigger information corresponding to times at which it is determined that biological signals of the measurement target are generated” and “delete another piece of trigger information”. Both are recited because “trigger information corresponding to times at which it is determined that biological signals of the measurement target are generated” can reasonably be interpreted as being “another piece of trigger information” as the claim is currently written.




Regarding Claim 7:
A User-Friendly Application for MEG/EEG Analysis” and abstract… “Brainstorm is a collaborative open-source application”… an application is inclusive of non-transitory computer-readable medium] 
 cause a computer to function as :
a trigger information acquiring unit configured to acquire, from a stimulator configured to apply stimuli to the measurement target, trigger information indicating times at which the stimuli are generated [see pg. 9 Col. 2 under section entitled “Solutions for Performing Group Analyses with MEG/EEG data and source models”… “Consider the example of investigating experimental effects, where prestimulus data are compared against poststimulus data. The first level analysis averages all trials from each subject to yield prestimulus and post-stimulus responses. The second-level analysis can be a paired t-test between the resulting N prestimulus maps versus the N post-stimulus maps, where N is the number of subjects.” The ability to differentiate between data before stimulus (a type of trigger) and after stimulus shows that brainstorm includes trigger information acquiring unit as claimed Additionally, see pg. 2 Col. 1 under section entitled “software overview”…. “Brainstorm is open-source software written almost entirely in Matlab scripts and distributed under the terms of the General Public License (GPL). Its interface is written in Java/Swing embedded in Matlab scripts, using Matlab’s ability to work as a Java console. The use of Matlab and Java make Brainstorm a fully portable, cross-platform application.” Based on this section it is understood that Tadel is software run on a processor. Since Tadel is software run on a 
a signal processing unit configured to process the biological signals, wherein the signal processing unit is configured to calculate biological information on the measurement target based on the biological signals [see pg. 3 caption under Fig. 1… “a batch tool that launches processes (filtering, averaging, statistical tests, etc.) for all files that were drag-and-dropped from the database; (right) multiple displays of information from the database, organized as individual” which discusses processing biological signals (in this particular case EEG and MEG signals). As mentioned in the previous limitation, it understood that Tadel is software run on a processor. Thus, this limitation is recited by Tadel.] 
use an averaged waveform that is obtained by performing an averaging process on the biological signals that are generated in synchronization [See Tadel pg. 1 Col. 1 “MEG/EEG imaging is multimodal: MEG and EEG recordings need to be registered to a source space” and Tadel pg. 1 Col. 2 “ordering data into trials and averaging of an evoked response [9] remains the typical approach to revealing event-related cortical activity”. In these sections Tadel discloses collecting multimodal MEG/EEG images which is understood to be a form of synchronization. Additionally, it discusses averaging these recordings… MEG/EEG which as shown in Fig. 3 is inclusive of waveforms. As mentioned in previous limitations it understood that this limitation is part of software run on a processor.]
However, while Tadel fails to disclose the signal processing unit that “maintain only pieces of trigger information corresponding to times at which it is determined 
Tadel II discloses using a signal-space projection algorithm as a means to remove artifact signals that are transient or overlapping in frequency domain of data from analogous MEG/EEG data if the signal is very reproducible [see section under Tutorial 13 on pg. 1 of Tadel II…. “If an event is very reproducible and occurs always at the same location (eg. eye blinks and heartbeats), the sensors will always record the same values when it occurs. We can identify the topographies corresponding to this artifact (ie. the spatial distributions of values at one time point) and remove them from the recordings. This spatial decomposition is the basic idea behind two widely used approaches: the SSP (Signal-Space Projection)”]. 
Wells discloses that electrical stimuli are known to cause artifcacts that can affect the measured responses [see para 4… “Large artifacts due to the electrical stimuli often appear in surface EP traces.  Stimulus artifacts can be significant enough in magnitude and duration to contaminate the CMAP or SNAP waveform.”] in the analogous art of biomedical signal analysis of [see para 8… “In biomedical signal analysis, ICA has been used very promisingly in the separation of multiple sources in scalp recordings of somato-sensory, visual, or auditory evoked potentials (SEP, VEP, AEP) or for source separation and the removal of motion and eye-blink artifacts in passive electroencephalography (EEG).”] 
Since a trigger signal from stimulus is known to cause artifacts as taught by Wells, and a stimulus signal is a repeatable signal (ie is very reproducible), and 
Please note that removing all trigger information will recite “maintain only pieces of trigger information corresponding to times at which it is determined that biological signals of the measurement target are generated” and “delete another piece of trigger information”. Both are recited because “trigger information corresponding to times at which it is determined that biological signals of the measurement target are generated” can reasonably be interpreted as being “another piece of trigger information” as the claim is currently written.

Dependent claims:
Regarding Claim 2 wherein the signal processing unit is configured to perform frequency analysis on the biological signals [see Tadel pg. 7 Col. 2 “Time-frequency Analysis of sensor and source signals” and “Brainstorm features a dedicated user interface for performing the time-frequency decomposition of MEG/EEG sensor and source time series using Morlet wavelets [10].”] and 
delete pieces of trigger information other than the pieces of trigger information corresponding to the times at which it is determined that the biological signals of the measurement target are generated [see rejection to claim 1 above which already includes the deletion of stimulus information as claimed. Specifically see how the limitation “maintain only pieces of trigger information corresponding to times at which it 



Regarding Claim 4, Tadel discloses using the analysis device as interfacing with screens to display the data [see Fig. 1 on pg. 3 of Tadel]. Additionally, Tadel discloses the device as having graphic user interface [see abstract on pg. 1 above introduction “The primary objective of the software is to connect MEG/EEG neuroscience investigators with both the best-established and cutting-edge methods through a simple and intuitive graphical user interface (GUI).”] which is a visual way of interacting with a computer which at least implicitly recites using a computer screen with a display control unit.





Regarding Claim 6:
Tadel in view of Tadel II in view of Wells discloses the invention substantially as claimed including all the limitations of claim 1.
However, Tadel in view of Tadel II in view of Wells is directed to an analysis measurement device and doesn’t include a biological signal measurement device. 
Brainstorm requires three categories of inputs to proceed to MEG/EEG source analysis: the anatomy of the subject, the MEG/EEG recordings, and the 3D locations of the sensors.”]
Since Tadel discloses that MEG/EEG sensors are a known device to provide data for Tadel in view of Tadel II in view of Well’s analysis measurement device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tadel in view of Tadel II in view of Well’s device to include and to use the sensors with Tadel in view of Tadel II in view of Well’s analysis device as the sensors are a known device to provide biological data for Tadel in view of Tadel II in view of Well’s analysis measurement device. 



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadel in view of Tadel II in view of Wells as applied to claims 1 above, and further in view of Yoshida et al (US 20130218043) hereafter known as Yoshida in view of Kim et al (US 20140333529) hereafter known as Kim.
Tadel in view of Tadel II in view of Wells discloses the invention substantially as claimed including all the limitations of claim 1 which includes a signal processing unit configured to delete a piece of trigger information.
However, Tadel in view of Tadel II in view of Wells fails to disclose determining if a user is sleeping or awake and thus fails to disclose the signal processing unit is 
Yoshida discloses that information obtained from the analogous field of EEG  (electroencephalograms) analysis can be affected by external environment and thoughts which can affect the resulting EEG recording [see para 5… “since such a conventional mental disorder analysis apparatus uses information obtained from electroencephalograms during non-sleep times such as while a test subject is awake or at rest, the external environment, consciousness or thoughts, and the like of the test subject during the electroencephalogram measurement act on the electroencephalograms, and, thus, the waveform and the like resulting from these factors are included in the measured electroencephalograms”]. To overcome this issue Yoshida specifically discloses taking  EEG recordings when a person is asleep [see abstract… “A mental disorder analysis apparatus includes a storage portion in which sleep electroencephalogram information, which is information on electroencephalograms during sleep of a test subject, is stored, an analyzing portion that performs analysis regarding presence or absence of a mental disorder using the sleep electroencephalogram information stored in the storage portion”]
Kim discloses that an EEG signal can also be used to determine if a person sleeping [see para 125….  “whether or not the user is asleep may be determined by detecting brain waves indicating a sleep state of the user, a state in which a degree of concentration of the user is continuously decreasing, or a state in which eyes of the user are closed, based on the EEG signal obtained from the user.”]
.




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadel in view of Tadel II in view of Wells as applied to claims 1 and 4 above, and further in view of Yoshida in view of Kim in view of Berezhnyy et al (US 20150302722) hereafter known as Berezhnyy in view of Turnbull et al (US 20130109996) hereafter known as Turnbull.
Tadel in view of Tadel II in view of Wells discloses the invention substantially as claimed including all the limitations of claims 1 and 4 above.
However Tadel in view of Tadel II in view of Wells fails to disclose “the display control unit is configured to change a display color of a region determined to correspond to a sleep state as a result of the frequency analysis performed on the biological signals, to a darker color than a color of another region.”
Yoshida discloses that information obtained from the analogous field of EEG  (electroencephalograms) analysis can be affected by external environment and since such a conventional mental disorder analysis apparatus uses information obtained from electroencephalograms during non-sleep times such as while a test subject is awake or at rest, the external environment, consciousness or thoughts, and the like of the test subject during the electroencephalogram measurement act on the electroencephalograms, and, thus, the waveform and the like resulting from these factors are included in the measured electroencephalograms”] To overcome this issue Yoshida specifically discloses taking  EEG recordings when a person is asleep [see abstract… “A mental disorder analysis apparatus includes a storage portion in which sleep electroencephalogram information, which is information on electroencephalograms during sleep of a test subject, is stored, an analyzing portion that performs analysis regarding presence or absence of a mental disorder using the sleep electroencephalogram information stored in the storage portion”]
Kim discloses that an EEG signal can also be used to determine if a person sleeping [see para 125….  “whether or not the user is asleep may be determined by detecting brain waves indicating a sleep state of the user, a state in which a degree of concentration of the user is continuously decreasing, or a state in which eyes of the user are closed, based on the EEG signal obtained from the user.”]
Berezhnyy discloses using color codes depending on the sleep state of a user [see para 108… “EEG data 230 shows clear slow wave activity, which has been classified in the color codes 210 as deep sleep.”] in the analogous art of EEG diagnostics [see para 113… “Shown is a bed 310 with a mattress 314 standing on a floor 312.  On the bed lies a human.  Attached to the scalp of the human is an EEG sensor 320, in this cased attached with a head band”].
Turnbull discloses using color coding as a means of differentiating data in an image [see para 37… “If multiple localized sources are presented concurrently in the same image, color coding or other means of differentiating them can be utilized.”] in the analogous art electrical activity in the brain [see para 2… “This disclosure relates to source localization of brain electrical activity.”].
Since EEG signals are less likely to be influenced by the external environment when a user is sleeping as taught by Yoshida, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tadel in view of Tadel II in view of Wells by including an analysis of EEG data to determine if a user is sleeping similar to that of Kim and to perform all analysis on data from user in a sleep state including triggering and deleting a piece of trigger information in a time corresponding to sleep state as claimed to limit effects of the external environment.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tadel in view of Tadel II in view of Wells in view of Yoshida in view of Kim to include color coding frequency data related to phases of sleep on regions of the collected waveform data similarly to that of Berezhnyy because as taught by Turnbull color coding helps differentiate the types of phases to a user of the device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792